Citation Nr: 1739901	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-05 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as the result of herbicide agent exposure.

2.  Entitlement to service connection for a lumbosacral spine disability.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease and diabetes mellitus.

4.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to October 1970, with subsequent service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2016, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO.  A transcript of that hearing is of record.  

A request for entitlement to a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but part of an increased rating claim.  The Veteran has contended during the pendency of the appeal that he is unable to work due to service-connected CAD.  Thus, the Board finds that a claim for TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In August 2017, the Veteran filed a claim with the RO, seeking service connection for ischemic heart disease.  As the Veteran's service-connected CAD is a type of ischemic heart disease, the Board notes that the claim for service connection for ischemic heart disease has been adjudicated in the Veteran's favor.  Therefore, the Board will not refer that matter to the AOJ for development.
REMAND

The Veteran claims that he injured his neck and back in an accident that occurred during a period of either Active Duty for Training (ACDUTRA) or Inactive Duty for Training (INACDUTRA) with the Army National Guard at Camp Blanding, Florida.  The Veteran has indicated that he fell from a bulldozer while serving with his unit during the 1980s, injuring his neck and back.  The service medical records contain no notation regarding immediate treatment for that injury.  The Veteran indicated that he went to a private hospital emergency room immediately following the incident.  However, in a January 2009 letter included in the record, a hospital representative indicated that the facility had no records regarding any such treatment because, had they existed, they would have been purged years ago.  Yet, in a March 1985 service medical record, a service examiner indicated that the Veteran reported injuring his neck after falling from a bulldozer approximately one year prior to examination.  As the Veteran served in the Army National Guard from the 1970s through the 1980s, the possibility exists that he injured himself during a period of ACDUTRA or INACDUTRA in approximately 1984 and that there may be records related to that injury.  However, the record does not contain service personnel records listing his periods of ACDUTRA and INACDUTRA service.  A remand is necessary to attempt to obtain the personnel records.  

Post-service treatment records indicate that the Veteran has a currently diagnosed neck disability, specifically degenerative disease of the cervical spine.  Moreover, the Veteran served in the Republic of Vietnam during the Vietnam War and is presumed to have been exposed to herbicide agents.  The Veteran has indicated that he believes that the neck disability may be related to an incident of service, to include presumed herbicide agent exposure.  A remand is necessary to schedule an examination to determine the etiology of the claimed neck disability.  

In a March 2010 VA medical examination report, a VA examiner opined that the Veteran's diagnosed lumbosacral spine disability was less likely than not related to service based on a "review of medical records."  In writing that opinion, the February 2010 VA examiner did not discuss the Veteran's lay statements regarding an in-service injury.  Therefore, the March 2010 VA medical examination report is incomplete and a remand is necessary to schedule an examination to determine the etiology of the claimed low back disability.  

The Veteran claims that his diagnosed hypertension was caused by service, to include in-service herbicide agent exposure, or was caused or aggravated beyond its normal progression by service-connected diabetes mellitus and coronary artery disease.  A remand is necessary to schedule an examination to determine the etiology of the claimed hypertension disability.

As the claim for entitlement to a TDIU is inextricably intertwined with the other claims, that issue must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Request treatment and personnel records for the Veteran's service with the Army National Guard from the National Personnel Records Center (NPRC) and any other appropriate source, including, but not limited to, the headquarters of the National Guard unit the 653rd Engineering Detachment with which the Veteran served.  Any records obtained should be associated with the claims file.  Attempt to discover all records regarding the Veteran's ACDUTRA and INACDUTRA, including the dates of ACDUTRA and INACDUTRA to include, if necessary, pay or retirement point records. 

2.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the coronary artery disease, cervical spine, lumbosacral spine, and hypertension disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

3.  Then, schedule the Veteran for a VA orthopedic examination with a qualified examiner, to determine the etiologies of the claimed cervical and lumbar spine disabilities.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the service medical records, to include the treatment records from the Veteran's service in the Army National Guard.  A complete rationale should be provided for all opinions and conclusions.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  After an examination, the examiner is asked to also provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed neck disability is related to active service or any incident of active service, to include presumed in-service herbicide agent exposure?

(b)  Is it as at least as likely as not that any currently diagnosed neck disorder was caused during a specific period of ACDUTRA?

(c)  Is it as at least as likely as not that any currently diagnosed neck disorder was caused by an injury that occurred during a specific period of INACDUTRA?

(d)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed low back disability is related to active service or any incident of active service?

(e)  Is it as at least as likely as not that any currently diagnosed low back disorder was caused during a specific period of ACDUTRA?

(f)  Is it as at least as likely as not that any currently diagnosed low back disorder was caused by an injury that occurred during a specific period of INACDUTRA?

4.  Then, schedule the Veteran for a VA cardiovascular examination with a qualified examiner, to determine the etiology of the claimed hypertension disability and the current severity of the service-connected coronary artery disease.  The examiner must review the record and should note that review in the report.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  Regarding the claimed hypertension, after an examination, the examiner is asked to also provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that hypertension is related to service or any incident of service, to include presumed herbicide agent exposure?

(b)  Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by service-connected diabetes mellitus or coronary artery disease?  

(c)  Is it at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected diabetes mellitus and/or coronary artery disease?  

In examining the Veteran to determine the severity of the coronary artery disease disability, the examiner should be aware that, when the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shovelling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  The examiner should specifically state whether or not a determination of METs by exercise testing can be done for medical reasons.  After a review of the record, the examiner is asked to provide an opinion as to the severity of the Veteran's coronary artery disease, specifically indicating whether the disability resulted in symptomatology more nearly approximating:

(a)  Disability resulting in workload of greater than seven METs, but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, 

(b)  Disability resulting in workload of greater than five METs, but not greater than seven METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray;

(c)  Disability resulting in a workload of greater than 3 METs, but not greater than five METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent; or

(d)  Disability resulting in chronic congestive heart failure, or workload of three METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

Finally, the examiner should describe the impact of the Veteran's service-connected disabilities of diabetes mellitus, coronary artery disease, tinnitus, and left ear hearing loss on occupational and social functioning, and should describe the symptoms resulting in those levels of impairment.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities, considering his training, education, and work experience, but not age or nonservice-connected disability.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

5.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

